               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
IRIS CHAMBERS and LAMAR                   :    Civil No. 1:18-cv-2386
DeSHIELDS,                                :
                                          :
            Plaintiffs,                   :
                                          :
            v.                            :
                                          :
YORK COUNTY PRISON, et al.,               :
                                          :
            Defendants.                   :    Judge Sylvia H. Rambo

                                    ORDER
      In accordance with the accompanying memorandum, the court hereby

GRANTS, in part, and DENIES, in part, the motion to dismiss (Doc. 11) filed by

Defendants. The court therefore orders:

      (1) Plaintiff’s failure to promote claims, section 1981 claims, and claims

         against the individual defendants are DISMISSED WITH PREJUDICE.

      (2) Plaintiff Lamar DeShields’s retaliation claim is hereby DISMISSED

         WITHOUT PREJUDICE.

      (3) Plaintiff Lamar DeShields is GRANTED LEAVE to file, within twenty-

         one days, an amended retaliation claim.

      (4) The motion is denied on all other bases.

                                        /s/ Sylvia H. Rambo
                                         SYLVIA H. RAMBO
                                         United States District Judge

Dated: October 21, 2019
